
	

114 HR 4970 IH: Individual Refund Security Act
U.S. House of Representatives
2016-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4970
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2016
			Mr. Salmon introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to restrict the use of prepaid debit cards in the
			 issuance of tax refunds.
	
	
 1.Short titleThis Act may be cited as the Individual Refund Security Act. 2.Restriction on use of prepaid debit cards in issuing tax refunds (a)In generalSection 6402 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (n)In generalIn the case of a refund of overpayment for any taxable year, such refund may be made to a prepaid debit card only if—
 (1)the identity of the account holder has been verified by an officer or employee of the Department of the Treasury, and
 (2)such refund is made not earlier than the date which is 21 days after the date on which the return of tax for such taxable year is filed.
						The verification under paragraph (1) shall be conducted in the same manner as, prior to the date of
			 the enactment of this subsection, employees of the Department of the
			 Treasury verified the identity of account holders who there was reason to
			 suspect had been the victim of identity theft..
 (b)Effective dateThe amendment made by this section shall apply to refunds of overpayments with respect to taxable years beginning after December 31, 2016.
			
